Interim Decision #2302

MATTER OF MANALO
In Exclusion Proceedings
A-19257498
Decided by Board July 3, 1974
Request for permission to withdraw his application for admission, made following the
entry of an exclusion order and during the pendency of appeal to the Board, is denied an
applicant found excludable on the ground he obtained his visa by misrepresenting
material facts.
EXCLUDABLE.% Act of 1952—Section 212(a)(19) [8 U.S.C. 1182(a)(19)J—Procured visa
by misrepresenting material facts.
Act of 1952—Section 212(a)(20) [8 U.S.C. 1182(a)(20)1—Immigrant alien
.
not in possession of immigrant visa.
ON BEHALF OF APPLICANT: Dan F. Danilov, Esquire
3828 Seattle-First National Bank Building
Seattle, Washington 98154

During the pendency of this appeal from an exclusion order, applicant's counsel wrote us under date of June 5, 1974 that the applicant
"has requested departure from the United States on June 5, 1974 and he
has arranged to pay for the transportation costs out of his own funds."
Enclosed was a request for dismissal of the appeal "for the reason that
the applicant wishes to withdraw his Application for Admission into the
United States and return to the Republic of the Philippines as soon as
possible." We are informed by the Immigration and Naturalization
Service that the applicant departed from the United States on June 5,
1974.

There is a marked difference between withdrawl of an appeal, which
under 8 CFR 3.4 leaves the original exclusion order in effect to the same
extent as if no appeal had been taken, and withdrawal of an application

for admission. If permission is granted by the immigration judge or this
Board to withdraw the application for admission, the alien departs
without being excluded. The alien may not, without leave and as a
matter of right, withdraw his application for admission, Matter of
Vargas-Molina, 13 I. & N. Dec. 651 (BIA, 1971). On this record, we see
no reason to permit withdrawal of the application for admission.
ORDER: The record is returned to the Service without further action

by the Board.
4

